           Case 1:20-cr-00010-SPW Document 40 Filed 12/07/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


  UNITED STATES OF AMERICA,                      CR20-10-BLG-SPW

                      Plaintiff,
                                             ORDER SETTING
            vs.                              SENTENCING

 DARREN SAMUEL WHITEMAN,

                      Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on November 20,2020. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on

November 20, 2020(Doc. 39). No objections having been filed within fourteen

days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 39)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.      Sentencing is set for Wednesday, April 7,2021 at 1:30 p.m., in the

James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00010-SPW Document 40 Filed 12/07/20 Page 2 of 4
Case 1:20-cr-00010-SPW Document 40 Filed 12/07/20 Page 3 of 4
Case 1:20-cr-00010-SPW Document 40 Filed 12/07/20 Page 4 of 4
